     Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 1 of 10 PAGEID #: 1




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF OHIO
                                                                DIVISION


              C.W|ej Ho^-viV                                                             1:20CV1003
(EnterAbove theName of the Plaintiff in thisAction)


                               VS.                                                                  __

                                                                                                                     r- C ;
                                                                                                              , ,    rn ZL
(Enter above the name of the Defendant in this Action)
                                                                                                                              !
                                                                                                              —      _r
                                                                                                   O                <~
If there are additional Defendants, please list them:                                              ^     ^'
                                                                                                   OC/I!
                                                                                                   —~,r ;
                                                                                                              ^
                                                                                                              -1^
                                                                                                                    oi-'ri-i
                                                                                                                    or-

                                                                                                   >=£^       ••
                                                                                                   z!B:^ o          -hp
                                                                               Jo




                                                    COMPLAINT




I.    Parties to the action:

      Plaintiff:    Placeyour nameand address on the linesbelow. The address you give mustbe the address where
                    the court may contact you and mail dociunents to you. A telephone number is required.


                                                 cVv<Kn              /no-r-^.Sfx
                    Name - Full Name Please - PRINT

                                                   ftd.                 Dll
                    Street Address



                    City,
                     itv. State andZip
                                and Zip Code'
                                        Code*

                       mi-) QI-1-0304
                    Telephone Number

      If there are additional Plaintiffs in this suit, a separate pia;e ofp^er should be attached immediatelybehind this
      pagewiththeirfiill names, addresses andtelephone numbers. If thereare no otherPlaintiffs, continue withthis
      form.
 Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 2 of 10 PAGEID #: 2




     Delndant(s):

     Plai^ :thenameand address of eachDefendant you listedin the caption on the firstpageof this Complaint.        This
     fon , is invalid unless each Defendant appears with full address   for properservice.

     1.     /V^i4".?v..bt5kr ^/eof-nc>
           ^ame - Full Name Please



          Aildress: Street, City, State andZipCode




     5.




           f thereare additional Defendants, pleaselist theirnames and addresses on a separate sheetof paper.


U.   Sut iset Matter Jurisdiction


     Ch^ (k the box or boxes that describes your lawsuit;
          ijriUe 28 U.S.C. §1343(3)
               [A civil rights lawsuitalleging that Defendant(s)acting under color of State law, deprivedyou ofa
               right secured by federal law or the Constitution.]

          fide 28 U.S.C. § 1331
               [A lawsuit "arising under the Constitution, laws, or treaties of the United States."]

     •     nUe 28 U.S.C. § 1332(a)(1)
              [A lawsuit between citizens of different states where the matter in controversy exceeds S7S,000.]

     •     fitle        United States Code, Section
                [Other federal status giving the court subject matterjurisdiction.]




                                                            -2-
  Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 3 of 10 PAGEID #: 3

in. Statement of Claim

    Please write as briefly as possible thefacts of yourcase. Describe how each Defendant is involved. Include the
    nameofall personsinvolved, givedates and places.

    Number eachclaim separately. Use as much space as youneed. You arenotlimited to thepapers we giveyou.
    Attachextrasheetsthat deal withyourstatement claiminunediately behindthis pieceofpaper.




                                                        -3-
Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 4 of 10 PAGEID #: 4
rv. Pre !ious lawsuits:

     If y: u have been a Plaintiff in a lawsuit, foreachlawsuit state thecase number andcaption,
             imple,Case Number: 2:08-cv-728 and Caption: John Smithvs. Jane DoeV

     Caf      Number                                      Caption


                                                                     vs.



                                                                     vs.



                                                                     vs.




V.   Relisf

     In t its   section pleasestate (write) brieflyexactlywhatyou wantthe courtto do for you. Makeno legal
       'gi
     art       lent,
             ini       cite no case or statutes.




     I st^ ^ under penalty ofpeijury that the foregoing istrue and correct. Executed on
     this      j//4dav of                          €. ^

     Sigi iture ofPlaintiff.
Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 5 of 10 PAGEID #: 5




             UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF OHIO
                           CINCINNATI OHIO



Charles Martin
8317 Kenwood Road, Apt D-11
Cincinnati, OH 45236

                   Plaintiff                            Case No.


                                                        (            J.)
V.                                                      (          Mag.)


Mitsubishi Electric Automotive America, Inc.
4773 Bethany Road
Mason, OH 45040



                   Defendant



                               COMPLAINT



Charles Martin, for his Complaint, states as follows:



                                  PARTIES
Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 6 of 10 PAGEID #: 6




1. Plaintiff Charles Martin is an African-American citizen ofthe United States and a resident of

   the Stateof Ohio, residing at the address listed in theabove captioned Complaint in

   Hamilton County, Ohio, which is within the jurisdiction ofthis Court.

2. Defendant Mitsubishi Electric Automotive America Inc. is engaged inthe manufacturing,

   warehousing and sale of electronic automotive components at its facility at 4773 Bethany
   Road, Mason, Ohio, which is within the jurisdiction of this Court.




                                       JURISDICTION


3. Jurisdiction lies withthis Court because this case raises issues of federal law, namely

   whether Defendant hasdiscriminated against PlaintiffunderTitle VII of the Civil Rights Act,

   42 U.S.C 2000eet seq. and Section 11(c) of the Occupational Safetyand Health Act (OSHA)

4. On or aboutJuly 28,2020, Charles Martin filed timely charges withthe Equal Employment

   Opportunity Commission (the "EEOC"),alleging discrimination on the basis of race. A copy

   of these charges is attached hereto as Attachment A. On or about September 13,2020 he

   received a Notice of Right to Sue from the EEOC, a copy of which is attached heretoas

   Attachment B.

5. Supplemental jurisdiction oversupplemental stateclaims also lies withthis Court pursuant to

   28 U.S.C. Sec. 1367.




                                            FACTS



6. Plaintiff Charles Martin ("Mr. Martin") is an African-American Male.
Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 7 of 10 PAGEID #: 7




7. Ms. Martin was hired by Mitsubishi Electric Automotive American ("Mitsubishi") in

      September 2017, and assigned to its Warehouse Department. He performed well in that

      capacityand was well-regarded by his managers and supervisors.

8. On September 11,2019, Mr. Martin lost control of his assigned forkliftdue to a sudden

      malfunction in its drive mechanism which was beyond his control. As a result, the forklift

      crashed into a concrete wall causing damage to the wall and the forklift.

9. Shortly thereafter, Mitsubishi summarily demoted Mr. Martin by transferring him to a lower-

      paying position in its Production Department, notwithstanding thefactthat hehad promptly

      reported the accident, he had as of that time a spotless disciplinary and attendancerecord, the

      accident was not his fault, and numerous Caucasian co-workers had been involved in similar

      or more aggravated workplace accidents without being transferred, demoted, or otherwise

      disciplined.

10. Upon being transferred to Mitsubishi's Production Department, Mr. Martin's assigned

      supervisors embarked on a series of "coachings" and more formal disciplines of steadily-

      increasing severity leading to his suspension in early June, 2020. These measures included,

      but were not limited to:

      a. "Coaching" him for not wearing an appropriate work uniform.

      b.      Being lateone minute or less for an employee-management group meeting

      c.    Not texting Mitsubishi's Human Resources Department on a daily basis as to the status

           of his illness during a multi-week sick leave.

11.        Mitsubishi engaged in the conduct set forth in Paragraph 10 notwithstanding the fact that

      either some of these alleged offenses had no basis in fact, numerous of Mr. Martin's

      Caucasian co-workers engaged in the same alleged misconduct but were not disciplined, or

      both.
Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 8 of 10 PAGEID #: 8




12. From thetime of Mr. Martin's demotion to theProduction Department forward, his

   supervisors approached a number of Mr. Martin's co-woricers and solicited them to make

   unfavorable statements about his performance and attitude, whereupon they refused to do so.
13. At some point afterMr. Martin's demotion to theProduction Department, Mr. Martin's first

   line supervisor and other members of management criticized him and made derogatory
   statements to him about his socializing with a Caucasian female co-woiiter both on and off

   the job.

14. On June 10,2020, Mitsubishi terminated Mr. Martin, ostensibly for failing to textits Human

   Resources Department on a daily basis during his previously issued suspension earlier in
   June, 2020, notwithstanding the fact that he had in fact communicated with the Human

   Resources Departmenton a daily basis as instructed.

15. Mitsubishi's cited reasons for "coaching" disciplining, suspending and terminating Mr.
   Martin were seized upon as pretexts to conceal itsreal reasons fortaking such actions,

   namely his status as an African American.




                                      COUNT ONE


              Race Discrimination in Violation of Title VII of the Civil Rights Act


16. Mr. Martin re-alleges all the foregoing paragraphs as if fully incorporated herein.

17. By engaging in the conduct set forth in Paragraphs 9 through 15 above, Mitsubishi

   discriminated against Mr. Martin because of his race in violation of Title VI1 of the Civil

   Rights Act.

                                      COUNTTWO


          Race Discrimination in Violation of Ohio Revised Code Chapter 4112.02 etseq.
Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 9 of 10 PAGEID #: 9




18. Mr. Martin re-alleges all of the foregoing paragraphs as if fully incorporated herein.

19. By engaging in the conductser forth in Paragraphs 9 through 15 above, Mitsubishi

   discriminated against Mr. Martin because of his race in violation of Ohio Revised Code

   Chapter 4112.02 el seq.




                                      COUNTTHREE


                 Retaliation for Filing OSHA Complaint Against Mitsubishi

20. Mr. Martin re-alleges all of theforegoing paragraphs as if fully incorporated herein.

21. Shortly afterMr. Martin wasinvolved inthe workplace accident described in Paragraph 8

   above, the exact date being unknown, he filed a Complaint withOSHAcalling to its attention

   the dangerposed to himself and his co-woricers due to the malfunctioning drive mechanism

   of the company-issued forklift he had been driving

22. Mitsubishi knew or should have know that Mr. Martin was the one who filed the OSHA

   Complaint

23. By engaging in the conductsset forth in Paragraphs 9 through 15 above, Mitsubishi

   retaliated against Mr. Martin because he filed the OSHA Complaint set forthin Paragraph 21

   above.




WHEREFORE, Plaintiff Charles Martin demands the following relief from Defendant

Mitsubishi Electric Automotive American:


   a) Lost wages and benefits already suffered Mr. Martin by virtue of Mitsubishi's unlawful

       conduct described above

   b) Net lost wages and benefits that he will realize into the future
Case: 1:20-cv-01003-MRB-SKB Doc #: 1 Filed: 12/11/20 Page: 10 of 10 PAGEID #: 10




    c) $50,000 to compensate him for the pain and suffering he has endured and will continue

       to endure as a result of Mitsubishi's discipline and termination.




    d) Reimbursement for attomeys' fees and costs Mr. Martin has incurred, and will continue

       to incur to pursue and prosecute his claims


    e) Any and other such relief which may be deemed appropriate by this Court.



                                                     Respectfully submitted.




                                                     Charles Martin, On his own behalf.
                                                     8317 Kenwood Road, Apt #D 11
                                                     Cincinnati, Ohio, 45236
                                                     (937) 971-0304 (cell)
                                                     Charles.Martin@kvsu.edu
